Citation Nr: 1820901	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, also claimed as psychiatric/mental illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1982 to July 1985 and had service in the United States Army Reserve Officer Training Corps (ROTC) until 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was remanded for additional development in August 2017 which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2017, the Board remanded this matter, in part, to schedule a VA examination for the Veteran, and to obtain an opinion on whether the Veteran's claimed psychiatric disorder began during active service or was related to an incident of service.

In September 2017, the Veteran was afforded a VA examination.  During the examination, the Veteran was administered two psychiatric tests: Personality Assessment Inventory (PAI) and the Millon Clinical Multiaxial Inventory (MCMI-3).  The Veteran's scores on these tests resulted in an invalid profile, and the VA examiner opined that the Veteran was exaggerating his symptoms to appear more psychologically maladjusted than he actually was.  The VA examiner opined that the Veteran had no acquired psychiatric diagnosis.  Upon review of the Veteran's medical file, she acknowledged that the Veteran had been diagnosed for different psychiatric disorders in the past, but opined that there was never a clear rationale for any of these diagnoses.
The Board finds that the September 2017 opinion is inadequate.  Although the VA examiner included the Veteran's service treatment and VA treatment records when forming her opinion, she did not consider any SSA evidence, which includes several thorough evaluations of the Veteran's psychiatric symptoms and diagnoses.  Hence, the examination and opinion are incomplete.

Thus, on remand, the AOJ should obtain an addendum opinion that takes the Veteran's SSA records into consideration, and opine as to the nature and etiology of any acquired psychiatric disorders found. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2017 examiner, or another appropriate examiner if she is unavailable, to determine the nature and etiology of the Veteran's acquired psychiatric disorders.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

The examiner should specifically address the findings of the SSA psychiatric evaluations.  Then, the examiner is asked to:

(a)  Diagnose any acquired psychiatric disorder found to be present since the filing of the claim, to include PTSD, anxiety, and depression.

(b)  Opine on whether any of the acquired psychiatric disorders are at least as likely as not incurred in, or otherwise related to, the Veteran's active duty service. 

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




